t c summary opinion united_states tax_court evans a mbachu petitioner v commissioner of internal revenue respondent docket no 2914-04s filed date evans a mbachu pro_se john w sheffield iii for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to head_of_household filing_status under sec_2 and whether petitioner is entitled to the earned_income_credit under sec_32 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was marietta georgia petitioner filed a federal_income_tax return for on which he claimed two dependency_exemption deductions for his stepchildren a child_tax_credit under sec_24 and the earned_income_credit under sec_32 petitioner filed as a head_of_household under sec_2 in the notice_of_deficiency respondent disallowed the two dependency_exemption deductions the sec_24 child_tax_credit and the sec_32 earned_income_credit and changed petitioner's filing_status to married_filing_separately at trial respondent conceded petitioner's entitlement to the two dependency_exemption deductions with as a result of this concession since the evidence at trial satisfied the conditions of sec_24 relating to the meaning of qualifying_child the allowance of the dependency continued these concessions the issues remaining for decision are petitioner's claim to head_of_household filing_status under sec_2 and petitioner's claim to the sec_32 earned_income_credit petitioner has a master's degree in sociology and was employed in a rehabilitation center for the mentally retarded during the year in question petitioner was married to charlene hill they were living separately and apart throughout the year they have never been divorced or legally_separated petitioner and ms hill have no children although ms hill has five children from a previous marriage respondent agrees that petitioner is entitled to the dependency_exemption deductions for two of her children for the year at issue it is for these two children that petitioner claims head_of_household filing_status and the earned_income_credit although the two children did not live full time with petitioner during they spent time with him every year usually during the 3-month summer period when the children were not in school also during the year petitioner contributed continued exemption deduction for the two children entitles petitioner to the child_tax_credit under sec_24 under sec_24 a qualifying_child includes any individual who is a dependent under sec_151 has not attained the age of and bears a relationship to the taxpayer which includes a stepchild sec_24 b and c money to his wife for payment of her house rent which petitioner contends constituted his providing accommodations to the children petitioner also paid for the children's fillings which the court assumes was for their dental expenses the two children were and years of age during the year with respect to the first issue the claimed head_of_household filing_status sec_2 defines a head_of_household as an individual taxpayer who is not married at the close of the taxable_year and maintains as his home a household which constitutes the principal_place_of_abode for more than one-half of the taxable_year of a stepson or stepdaughter of the taxpayer sec_2 although petitioner was married and not divorced at the close of the tax_year in question sec_2 provides that an individual shall be treated as not married at the close of the taxable_year if such individual is so treated under sec_7703 under sec_7703 a taxpayer who maintains as his home a household which constitutes the principal_place_of_abode for more than one-half the year of a child for whom he is entitled to a deduction under sec_151 is deemed to be not married if during the last months of the year at issue his spouse did not reside with him petitioner's spouse did not live with him during the last months of the year respondent agrees that petitioner was entitled to the dependency_exemption deductions for the two children the remaining question is whether petitioner maintained as his home a household that constituted the principal_place_of_abode for the two children for more than one-half of the year petitioner does not satisfy that requirement the children lived with petitioner at most only months during the year at all other times they lived with their mother the mere fact that petitioner contributed or provided accommodations by reimbursing his wife for the rent on her place of abode is not considered maintaining a household where that household did not constitute petitioner's home sec_1 c income_tax regs the principal_place_of_abode for the two children was the residence of petitioner's wife not petitioner therefore petitioner was considered married under sec_7703 it follows that under sec_2 petitioner is not entitled to head_of_household filing_status for the year the remaining issue is whether petitioner is entitled to the earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 as relates to this case sec_32 defines as one of the factors constituting a qualifying_child an individual who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as concluded in the preceding discussion the two stepchildren did not have their principal_place_of_abode with petitioner for more than one-half of the taxable_year petitioner therefore is not entitled to the earned_income_credit for the year reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
